Appeal from that part of an order of the Supreme Court (Monserrate, J.), entered August 16, 1993 in *675Broome County, which dismissed petitioner’s application, in a proceeding pursuant to Election Law § 16-102, to declare valid the designating petition naming petitioner as the Democratic Party candidate for the office of Broome County Family Court Judge in the September 14, 1993 primary election.
Order affirmed, without costs, upon the opinion of Justice Patrick D. Monserrate.
Weiss, P. J., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the order is affirmed, without costs.